

104 SRES 637 IS: Commemorating the 35th anniversary of United States broadcasting to Cuba.
U.S. Senate
2020-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 637IN THE SENATE OF THE UNITED STATESJune 23, 2020Mr. Rubio (for himself, Mr. Menendez, and Mr. Scott of Florida) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCommemorating the 35th anniversary of United States broadcasting to Cuba.Whereas the Radio Broadcasting to Cuba Act (Public Law 98–111) passed by a wide margin in the House of Representatives on September 29, 1983, and passed unanimously by voice vote in the Senate on September 12, 1983;Whereas, upon signing the Radio Broadcasting to Cuba Act into law on October 4, 1983, President Ronald Reagan said that the law responds to an important foreign policy initiative of my administration: to break Fidel Castro's monopoly on news and information within Cuba, further explaining that the purpose of providing impartial news to the Cuban people was so that they will be in a better position to make Cuba's leaders accountable for their conduct in foreign policy, economic management, and human rights.;Whereas radio service into Cuba was named Radio Marti after renowned 19th century Cuban patriot Jose Martí;Whereas, on May 20, 1985, the 83rd anniversary of Cuba’s Independence Day, Radio Martí began its first broadcast into Cuba;Whereas, in 1990, Congress passed and President George H.W. Bush signed into law the Television Broadcasting to Cuba Act (Public Law 101–246), which expanded broadcasting to include television, and Television Martí commenced broadcasting later that year;Whereas President William Jefferson Clinton signed into law the Omnibus Consolidated Rescissions and Appropriations Act of 1996 (Public Law 104–134), which required the relocation of the Office of Cuba Broadcasting from Washington, DC, to South Florida;Whereas the Office of Cuba Broadcasting was relocated to Miami, Florida in 1998, ahead of schedule and under budget;Whereas United States broadcasts to Cuba were initiated to pierce the Castro regime’s information blockade and to provide timely, accurate, uncensored, and reliable information to the Cuban people;Whereas the Office of Cuba Broadcasting at the United States Agency for Global Media (USAGM) oversees Radio and Television Martí;Whereas Radio and Television Martí are multimedia hubs of news, information, and analysis that provide the people of Cuba with interactive programs 7 days a week through satellite television, shortwave and AM radio, and digital platforms, including its website, flash drives, emails, DVDs, and SMS text;Whereas Radio and Television Martí aim to inform and engage the people of Cuba by providing credible news and information rooted in respect for fundamental freedoms, democratic principles, and universal human rights;Whereas the Office of Cuba Broadcasting facilitates critical technology services, allowing Cubans across provinces to connect, and linking Cuban pro-democracy activists with an expanding worldwide network of activists engaged in their own struggles for freedom and human rights in their respective countries;Whereas, on July 14, 2011, independent journalist and former political prisoner Jose Daniel Ferrer said, the particular stories, the news selected for A Fondo [a joint Voice of America and Radio Martí program], is what gives the show its quality, very professional. I listened to the show in prison on a daily basis.;Whereas Karen Caballero of Radio and Television Martí received the David Burke Award in 2012 for her inspired coverage of the Lights of Liberty Flotilla, a small group of boats with a mission to sail across the Florida Strait to bring attention to the solidarity between Cuban exiles and those on the island, and to the human rights abuses perpetrated by the regime in Cuba;Whereas, on August 13, 2013, Afro-Cuban activist and former political prisoner Jorge Luis García-Pérez stated, In the 17 years that I spent behind bars, Radio Martí was, at times, my everything. It was my lifeline.; andWhereas, in 2017, Television Martí’s Alas de Libertad (Wings of Freedom), which documented the activities of the Brigade 2506 Air Force division during the 1961 Bay of Pigs invasion, received the Suncoast Regional Emmy Award from The National Academy of Television Arts & Sciences: Now, therefore, be itThat the Senate—(1)celebrates the 35th anniversary of Radio Martí and the 30th anniversary of Television Martí;(2)recognizes the vital role that independent broadcasting to Cuba has served in providing uncensored, reliable, and accurate information to the Cuban people for the past 35 years;(3)honors the journalists, programming editors, technical support, and many other employees at Radio and Television Martí, administered through the Office of Cuba Broadcasting, who commit to high journalistic standards, tenacity, and providing unbiased, objective information to the Cuban people;(4)remembers the deep and lasting contributions that the free flow of information, including broadcasting, to Cuba has provided to the Cuban people in bolstering Cuba’s pro-democracy movement; and(5)reaffirms the importance of the United States strengthening policies in support of promoting democracy, promoting freedom of the press, and supporting the transmission of external, reliable, objective information to some of the most repressed parts of the world. 